DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the independent claims recites in the preamble “joining together metal workpieces” and in 
the main body of the claim later recite a workpiece stack-up with tow or more metal workpieces.   It is unclear whether the aforementioned limitations recited in the preamble are the same or different than the limitations recited within the body of the claim.   Appropriate amendments should be furthered to maintain consistency with terminology.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto et al. (US 2012/0160815) 
With regard to claim 1, Hayashimoto teaches a method of joining together metal workpieces (1, 2), the method comprising: forming a laser weld joint (21) in a workpiece stack-up (1, 2) that fusion welds two or more overlapping metal workpieces (1, 2) together, the laser weld joint extending into the workpiece stack-up from a top surface of the stack-up towards a bottom surface of the stack-up (1, 2) (see weld bead 21 through both pieces 1, 2 at FIG. 1d) and intersecting at least one faying interface established between the top and bottom surfaces of the workpiece stack-up (FIG. 1d; para. [0027]), the laser weld joint having an initial top surface adjacent to the top surface of the workpiece stack-up (see top of FIG. 3b); impinging the laser weld joint with a laser beam (La/Lb) and moving the laser beam along the initial top surface of the laser weld joint to melt an upper portion of the laser weld joint that includes the initial top surface of the laser weld joint (FIG. 2a/2b). 
Hayashimoto does not explicitly state removing the laser beam from the laser weld joint to allow the upper portion of the laser weld joint to resolidify and provide the laser weld joint with a modified top surface that is smoother than the initial top surface of the laser weld joint.   However, it is submitted that such a limitation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as the weld joint will eventually solidify once the laser is removed, and furthermore, the initial top surface in at least FIG. 1d appears in a side view to be essentially planar, and accordingly, has a smooth surface. 
With regard to claim 2, Hayashimoto teaches the workpiece stack-up includes two or three overlapping metal workpieces (1/2), FIG. 1d.

With regard to claim 4, with regard to the limitation of the two or three overlapping metal workpieces is an aluminum workpiece, it is submitted that such a limitation would have been within the level of skill of one of ordinary skill in the art as obvious to try as there are are limited number of identified, predictable solutions with a reasonable expectation of success for such the invention may operate upon.   Notwithstanding the foregoing, it is submitted that as the invention is directed to a method, the workpieces are but workpieces, hence the patentability of the invention relates to the method not upon the product (ie workpieces) upon which the claimed method operates.
With regard to claim 5, Hayashimoto teaches the laser weld joint is a laser spot weld joint (para. [0027]).
With regard to claim 6, Hayashimoto teaches the laser weld joint is a laser seam weld joint (para. [0027]).
With regard to claim 7, with regard to the limitation of the initial top surface of the laser weld joint has a surface roughness (Ra) of 5 μm to 10 μm, and wherein the surface roughness of the modified top surface of the laser weld joint has a surface roughness (Ra) of 0.5 μm to 3 μm, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art as an optimum value since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 12, Hayashimoto teaches forming the laser weld joint (21) comprises: directing a laser beam (La/Lb) at the top surface of the workpiece stack-up (1, 2) to create a molten metal weld pool (see weld bead 21 through both pieces 1,2 at FIG. 1d) that penetrates into the workpiece stack-up (1, 2) from the top surface of the stack-up towards the bottom surface of the stack-up and intersects the at least one faying interface established between the top and bottom surfaces of the workpiece stack-up (1,2; FIG. 1d); and advancing a beam spot of the laser beam (La/Lb) relative to the top surface of the workpiece stack-up along a beam travel pattern (FIG. 2a/2b) to translate the molten metal weld pool .
Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto et al. (US 2012/0160815) in view of Wang (WO 2016/172976) 
With regard to claim 8, Hayashimoto teaches the invention as claimed as indicated above; however, Hayashimoto does not teach the laser beam is a solid-state laser beam, and wherein moving the laser beam along the initial top surface of the laser weld joint is performed by a remote laser welding apparatus.   However, Wang teaches the laser beam is a solid-state laser beam, and wherein moving the laser beam along the initial top surface of the laser weld joint is performed by a remote laser welding apparatus (laser beam 12 is directed at the top surface 26 of the workpiece stack-up 10, which, here, is provided by the first outer surface 18 of the first aluminum alloy workpiece 14. The laser beam 12—typically a near infrared fiber-delivered solid-state laser beam may be delivered by a remote scanning optic laser head, in which beam guidance is achieved using rotatable mirrors and a z-focus lens, pg. 7, ln. 27-30).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hayashimoto reference, such that the laser beam is a solid-state laser beam, and wherein moving the laser beam along the initial top surface of the laser weld joint is performed by a remote laser welding apparatus, as suggested and taught by Wang, for the purpose of providing a laser welding process at a distance from the subject workpiece (pg. 7, ln. 27-30).
With regard to claim 9, although Want does not explicitly teach the laser beam is moved along the initial top surface of the laser weld joint at a travel speed that ranges from 50 m/min to 130 m/min, it is submitted that such a limitation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as an optimum value based upon the material of the subject workpiece and the desired weld strength since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 11, Wang teaches the upper portion that is melted by the laser beam constitutes between 10 vol % and 30 vol % of the laser weld joint (FIG. 5, weld pool 36).
With regard to claim 13, Wang teaches a keyhole (34) is produced beneath the beam spot of the laser beam (12) and is surrounded by the molten metal weld pool (36), the keyhole being translated within the workpiece stack-up along with the molten metal weld pool during advancement of the beam spot of the laser beam along the beam travel pattern (FIGS. 2 & 5).

Allowable Subject Matter
Claims 14-20 are allowable over the prior art assuming the above definiteness rejections were overcome.  The cited prior art does not teach utilizing a second laser beam and moving said second laser beam along the laser weld joint
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761